NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK MARLOW, husband; NANCY                     No. 16-35211
MARLOW, wife,
                                                D.C. No. 2:15-cv-00131-TOR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

JOHN HOTCHKISS, in his individual
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Mark Marlow and Nancy Marlow appeal pro se from the district court’s

judgment dismissing their action alleging various claims related to their real

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003). We affirm.

      The district court properly dismissed the Marlows’ action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because the claims

constituted a forbidden “de facto appeal” of a prior state court judgment or were

“inextricably intertwined” with that judgment. See id. at 1163-65 (discussing

proper application of the Rooker-Feldman doctrine); see also Henrichs v. Valley

View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred

plaintiff’s claim because the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                        16-35211